DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

Amendments to the claims are acknowledged. Claim 51 is new.
Claims 23-46 and 51 are under examination. 
Claims 47-50 have been withdrawn.

Priority
Priority of US application 62/314684 filed 3/29/2016 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/17/2021 has been considered in full by the examiner. 

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments.
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 23-46 and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of the Abstract Idea
The claims recite:
1. Determining for each variant of a plurality of variants of one or more genes, based on at least one variant site, one or more variant data files containing the at least one variant site. The instant limitation reads on a mental step of determining a “file” that contains information on a variant and is therefore an abstract idea.
2. Generating a variant data file index data structure identifying presence or absence of the one or more variant site for each of the one or more variant data files, wherein the variant data file index data structure comprises a row for each variant of the plurality of variants and a column for each variant data file of the one or more variant data files; wherein an entry at a given row and a given column of the variant data find index data structure indicates a presence or an absence of a given variant site of a given variant in a given variant data file. The instant limitation reads on a process that can be carried out as a mental process with the aid of paper/pen and is therefore an abstract idea. The recited “variant data file index data structure” reads on a table, file or many structure comprising rows and columns. The specification does not disclose “data structures” but it does describe a table:
The specification discloses (par. 00139) a “single table can then be generated comprising a row for each variant, and a column corresponding to each of the VCF files.” The recited data structure is interpreted to be a table. The instant limitation also reads on organizing data within labeled rows and columns which reads on mental process that can be performed using paper/pen or an Excel spread sheet.
3. “Compressing” the entries of each row of the variant data file index data structure as a single data value. This step reads on a process that can be performed by the human mind because the recited “compressing” reads on “expressing” or “abbreviating” entries as a single data value and associated count (e.g. AAAGGGGGGTTTTCCC as 3A6G4T3C). The claim is not specific as to the type of the compression being performed.
4. Determining one or more rows of the variant data file index data structure associated with the variant of interest. The instant limitation reads on a mental step of selecting information and is therefore an abstract idea.
5. Automatically identifying based on the single data value and the associated count in each of the one or more rows of the variant data file index data structure, one or more variant data files associated with the variant of interest. This step reads on a process that can be performed by the human mind, using observation of information in a data structure and mental identification process.  
5. Determining medical data of a cohort possessing variants of interest. The instant limitation reads on a step performed by the human mind and is therefore an abstract idea.
The claims further recite:
 Determining one or more variant sites in common among the plurality of variant data files, generating an index identifying presence or absence of variant sites, encoding a plurality of attributes as a single value which reads on assigning a single value to a plurality of attributes, as in claim 24.
Determining a final data file associated with the gene of interest and selecting a variant having a deleterious functional effect, as in claim 25.
Applying the query (i.e. search of examination) to phenotype data configured as an ontology wherein the ontology comprises a plurality of nodes, which reads on data organized in the form of a graph such as an acyclic graph wherein the relationship is determined based on pre-existing information (listed in claim 28), as in clams 26-28.
Determining one or more phenotypes for a plurality of patients and associating the sequence data and one or more phenotypes for each of the plurality of patients, as in claim 29.
Determining one or more of the plurality of patients based on sequence data and determining one or more phenotypes for the one or more of the plurality of patients, as in claim 30.
Determining results of statistical tests, statistical significance and determining evidence of systematic bias, as in claim 31.
Determining association results between variant and phenotype, as in claim 32.
Determining a plurality of association results between the variant and the phenotype of the cohort and filtering the association results, as in claim 33.
Generating quality information, as in claim 35.
Indicating one or more of a hit using a mask (specification par. 00164 describing filter hit comparable to a mask) wherein the filter hit is based on a gene, phenotype, chromosome or position filter, as in claims 39-40.
Claims 44-46 are drawn to classifying variants, determining a variant site for a pLoF candidate and determining variant data files containing at least on variant serve to further limit the abstract ideas steps.
New Claim 51 is drawn to indexing the association result by the variant of interest or the phenotype of interest. The instant limitation reads on one that can be performed by the human mind and is therefore an abstract idea.
The claimed process steps read on steps that can be performed as a mental process or with mathematical concepts and therefore the claims are drawn to an abstract idea. 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."



Step 2A Prong One: Identification of a Natural Correlation
Claim 23 recites determining medical data of a cohort possessing variants of interest and outputting based on a variant data file and the medical data of the cohort, an association result between the variant of interest and a phenotype of the cohort.
This limitation is drawn to determining a natural correlation which is the association result between a genetic variant found in a cohort and a phenotype of the cohort. The claims do not recite any additional elements or steps such that the natural phenomenon is practically applied.
Claims 29-30, 32 and 33 are also drawn to a natural correlation which is determining an association between genetic sequences and phenotypes. This is a recognition of a natural phenomena and a judicial exception. 
Claim 42 is drawn to correlation between a pedigree between an individual and a cohort. This is a natural correlation.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite an additional element that integrates the abstract idea into a practical application. 
Instead, the claims recite outputting data files associated with determined information, i.e. variants, of interest, presentation of the indexed association result (claim 23), and generating a plot or visualization (claims 34, 36, 37, 38) and providing an interface to a user (claims 39). These steps of outputting the result are drawn to extra solution activity as described in MPEP 2106.05(g).
The recited abstract idea is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite additional elements which are limitations recited in addition the judicial exception (i.e. abstract idea):
Claim 23 recites a “data file index data structure.” In an alternative embodiment to a table or list, the data structure can be interpreted as a computerized data structure. However such structures are routine, conventional and well understood. Excel spread sheets,  pointer based arrays, linked lists, hash tables are a few examples of data structures that may be implemented by a computer to index information. The data structure is a limitation that does not meaningfully integrate the judicial exception of determining an association between variants of interest and a phenotype of a cohort.
Claim 23 recites “compressing entries of each row of the variant data file index data structure as a single data value wherein in a narrowing embodiment the limitation reads on performing Run-Length Encodings (RLE) as described in the specification (par. 0139). RLE is well known, routine and conventional as a basic form of data compression that converts consecutive identical values into a code consisting of a character and number marking the length of the run.
Claim 23 further recites receiving via a graphical interface (GUI) a user selection of a variant of interest. This step is an extra solution activity of inputting data as described in MPEP 2106.05(g) and is well known, routine and conventional.
Claims 23 and 43 recite outputting results from the claimed process. Outputting data is also an extra solution activity which is well known, routine and conventional. 
The additional elements further include causing via a GUI presentation of the indexed association result by causing via the GUI presentation of at least a portion of the pedigree, as in claims 23 and 43.
Generating a plot such as a Manhattan Plot or Q-Q Plot, as in claims 34 and 36.
Generate a visualization and provide and interface, as in claims 37-39.
Bookmark a prior visualization for later access, as in claim 41.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because interacting with a user interface on a GUI, outputting information, generating a file, generating a Manhattan Plot or Q-Q Plot which are scatter plots, generating a visualization on an interface and bookmarking a visualization are routine, conventional and well understood implementations of computer technology. 
The specification discloses that a graphical user interface is configured to permit a user to input queries into the query/visualization component (page 35, par. 00113). Figures 4, 6, 7, 9, and 13 provide examples of GUIs and user interfaces.
The prior art is replete with evidence that GUIs and user interfaces for inputting data for query, analysis and outputting data is routine, conventional and well understood. Forer et al. (BMC Bioinformatics vol. 11, (2010) pages 1-9) evidence a Graphical User Interface with indexed rows and columns (i.e. a table), a panel for searching, and visualization (Figure 5); Feng et al. (BMC Genetics vol. 12 (2011) pages 1-4) evidence a GUI for user interaction and input and a GUI output (Figures 1 and 2); Carter (BMC Bioinformatics vol. 9 (2009) pages 1-6) evidence a GUI for user interaction and input. GUI’s and interfaces for receiving interactions and inputs from a user and displaying outputs after calculations are routine, conventional and well understood.
Generating a Manhattan Plot or Q-Q Plot is drawn to organizing and displaying data in a format that is well understood, routine and conventional as evidenced by at least Lipka et al. (Bioinformatics, vol. 28 (2012) pages 2397-2399) who teach a Manhattan Plot or Q-Q Plot (Figure 1 (f) and (h)) of gene association data on a visualization interface; and Magi et al. (BCM Bioinformatics, vol. 11 (2010) pgs. 1-6) teach a Manhattan Plot or Q-Q Plot (Figure 1)
Inputting, storing and outputting data is also considered extra solution activity as per MPEP 2106.05(g). 
Bookmarking a prior visualization is also routine because it reads on storing a graph in memory or bookmarking a page as is routine with an internet browser.
The recited “additional elements’” are directed to an implementation of routine, conventional and well understood computer technology provided with generic computers and commonly used software and therefore do not add or amount to significantly more. The additional elements are also tangential to the recited judicial exception steps of using data organized in a file to determine an association between a variant of interest and a phenotype of a cohort. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 12, par. 1) that the claims recite elements that are beyond a mental process such as an integrated electronic system that supports the scalable storage, the scalable analysis of genetic variant-phenotype associations and the automated computational analysis of genetic variant-phenotype association results.
In response, the claims generally recite a routine computing device and GUI. There is nothing in the claims to suggest that the method is not one that can be performed on a genetic computer. The claims do not recite structures drawn to what Applicant argues is a “scalable” storage. The instant specification teaches (par. 0033) that “[a]ny suitable computer-readable storage medium may be utilized.” The specification generally discloses (par. 0070-0074) software, hardware or both as platforms for carrying out the claimed method. The specification also teaches that the variant identification component can utilize any alignment program (par. 0078). A review of the specification and claims does not reveal computer elements that are not routine, conventional and well understood.  Also, it is noted that “scalable storage” is well known, routine and conventional generic computer technology.
Furthermore, the recited computer elements, i.e. the computing device and GUI, do not integrate the judicial exception but are tangential limitations that would merely allow for efficient processing of the method because that is the purpose of computers. MPEP 2106.05(f) discusses limitations that do not amount to more than a recitation of the words “apply it.” The claims here recite the computer as a tangential tool for processing the method drawn to correlating a variant of interest and cohort using data stored and indexed in a variant data file index data structure.
Applicants point to (Remarks, page 13, par. 1) newly recited limitations drawn to “receiving, via a graphical user interface (GUI)” and “automatically identifying” based on data in the variant data file index in the one or more rows of the variant data file index data structure, one or more variant data files associated with a variant of interest.” Applicants argue that the steps do not qualify as a mental process.
In response, receiving information needed to perform the judicial exception is an extra solution activity. This is explained in MPEP 2106.05(g). The step of receiving a variant of interest through a GUI is merely such an extra solution step. Moreover, receiving data through a GUI is routine, conventional and well understood. The step of automatically identifying one or more data files based on data values and counts in a file index in one or more rows of a data structure is a step that can be performed by the human mind using, for example, an Excel spread sheet as a data structure that stores a data file index. Implementing a data structure with rows to organize and retrieve data does not add “significantly more” to the claimed abstract idea. Data structures are well known; Applicants are not claiming a new or improved implementation of a data structure that improves the functioning of a computer as was the case in Enfish. 
One embodiment of the instantly claimed method is the implementation of variant calling format (VCF) files (specification, par. 00139) which are well known, routine and conventional computer text files used for formatting gene sequence variations. Identifying rows in a file index data structure associated with a variant of interest can be performed by the human mind or with a generic computer as a tool for processing efficiency
Applicants argue (Remarks, page 14, par. 3) that using the results of the compression to determine a row of the file index data structure and identifying a variant data file is a practical application.
In response, there are no “additional elements” recited in the claims that integrate the judicial exceptions into a practical application. Firstly, the compression step reads on a judicial exception which is expressing “entries of each row of the variant data file index structure as a single data value and an associated count”, e.g. a sequence GGGGGGTTTTAAAACCAAAAATTT would be “compressed” and expressed as 6G4T4A2C5A3T. The kind of compression claimed is one that is itself a judicial exception. Additionally, the step of determining a row of the variant data file index structure is not a “practical application” of the recited compression. The step of determining only sets forth a further abstract idea step which can be achieved by looked at rows in a file wherein the rows have entries expressed in the above indicated “compressed” format. The following step, of automatically identifying based on the single data value and associated count of each row (e.g. 6G4T4A2C5A3T) one or more variant data files, is also not a practical application of the “compression” step. This step of “identifying” reads on using data to identify a file and is therefore drawn to an abstract idea because it can be performed by the human mind through observation. Implementation of a computer to execute a judicial exception is not enough to transform the judicial exception into statutory subject matter.
Applicants argue (Remarks, page 15, par. 4) that additional elements in the claims include the compression of the variant data file index data structure, use of that compressed data structure to identify variant data files and use of the various user interfaces to create the “integrated electronic system.”
In response, the embodiment argued by Applicants is not reflected in the claims. As explained above, the type of compression being claimed is not an “additional element.” It is merely a form of abbreviating data using a data value and count, e.g. 4A instead of AAAA. Using a file of abbreviated data to identify other files, as claimed also reads on an abstract idea of comparing information to arrive at an identification. Therefore, the argued “additional elements” are in fact judicial exceptions.
The claims do recite additional elements which is the computing device, GUI and in a narrower embodiment the data structure which can be an electronic text file or any other text carrying file. However, these additional elements do not integrate the judicial exception into a practical application. The additional elements claimed herein are also well known, routine and conventional such that they do not add significantly more to the method. 
It is additionally noted that the claims are further drawn to a natural correlation. Claim 23 now recites outputting an association result between a genetic variant of interest and a phenotype of a cohort. This is a natural correlation and determination of such is a recognition of a natural principle which is a judicial exception.

Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is necessitated by Applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-46 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 has been amended to recite “automatically identifying, by the computing device, based on the single data value and the associated count in each of the one or more rows” of the data structure. There is lack of antecedent basis support for this limitation in the claim. The claim previously recites compressing “entries of each row” of the data structure. The compressing step is directed to each row of the data structure having multiple entries with a plurality of single data values and associated counts. Therefore, it becomes unclear what is meant by “the single data value and the associated count in each of the one or more rows.” Each row has more than one single data value and associated count, e.g. 6G4T4A2C5A3T and not merely 6G. Clarification is therefore needed.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Noted Prior Art
Zhan et al. "SEQMINER: An R‐package to facilitate the functional interpretation of sequence‐based associations." Genetic epidemiology 39.8 (2015): 619-623.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635